Citation Nr: 1549417	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT) and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.    

In January 2012, the Board denied entitlement to service connection for DVT and residuals, to include as secondary to the service-connected residuals of a left buttock pilonidal cyst removal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In an April 2013 Memorandum Decision, the Court affirmed the January 2012 Board decision, and the Veteran subsequently filed a motion for reconsideration.  In a July 2013 Memorandum Decision, the Court granted the motion for reconsideration, vacated the Board's January 2012 decision, and remanded the matter to the Board.  The Court determined that the Board did not provide adequate reasons and bases for finding that consideration of secondary service connection based on aggravation was not required and was unclear regarding whether there was current DVT.

The Board referred this case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In July 2014, a medical opinion from a VA general and vascular surgeon was obtained, and a copy of the medical opinion was provided to the Veteran.
In October 2014, the Board again denied service connection for DVT and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal.  The Veteran appealed the Board's decision to the Court.  Pursuant to a September 2015 Joint Motion for Remand (Joint Motion or JMR), the October 2014 Board decision was vacated on the basis that the Board did not discuss the March 25, 2014 letter written by the Veteran's son, who holds a Ph.D. in rehabilitation, and analyze its probative value.
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  



FINDINGS OF FACT

1.  The Veteran had qualifying service in the Republic of Vietnam; therefore, exposure to herbicide agents during service is presumed.  

2.  There was no vascular injury or disease during service, and no chronic symptoms of DVT were manifested during service.

3.  Symptoms of DVT were not continuous since service separation, and DVT was not manifested to a compensable degree within one year of service separation.

4.  DVT was manifested many years after service separation, and was not causally or etiologically related to service.  

5.  Current DVT, to include residuals related thereto, was not caused or aggravated by the service-connected residuals of left buttock pilonidal cyst removal.  


CONCLUSION OF LAW

The criteria for service connection for DVT have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The AOJ provided a VA medical examination with a medical opinion in January 2008.  A supplemental VA medical opinion was obtained in December 2008, and a VHA medical expert opinion was obtained in July 2014.  The VA medical examiner and VA medical reviewers provided an accurate medical history based on interview of the Veteran and review of the record, consideration of the Veteran's past and current complaints, diagnoses, and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner and reviewers had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  For these reasons, the Board finds that the VA medical examination and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

DVT is defined as thrombosis of one or more of the deep veins of the lower limb, characterized by swelling, warmth, erythema, frequently a precursor of a pulmonary embolism.  After considering the medical definition of DVT, and resolving reasonable doubt in favor of the Veteran, the Board finds that DVT is a cardiovascular disease.   Cardiovascular disease is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include DVT.  See 38 C.F.R. 
§ 3.309(e). 

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for DVT

The Veteran contends that the current residuals of DVT were either caused or aggravated by the painful, residual scar from the pilonidal cystectomy performed during service (and a subsequent pilonidal surgery in 1981).  He specifically asserts that, due to the painful, residual scar on the left buttock, he must shift his weight to the right side when sitting for prolonged periods and, as a result, he developed DVT in the right leg.  See September 2007 statement.  

As a preliminary matter, the Board notes that the evidence is in equipoise on whether the Veteran has current residuals of DVT.  The Board notes that an August 2007 hospital discharge report notes that the Veteran "likely" had a deep vein thrombosis (DVT) although an ultrasound study of the lower extremities was never conducted to confirm the diagnosis; however, earlier hospitalization records dated in August 2007 include several references to the Veteran's "recent pulmonary embolus."  A pulmonary embolism is defined as the closure of the pulmonary artery or one of its branches by an embolus, sometimes associated with pulmonary infarction.  More recently, a November 2007 treatment record identified pulmonary embolism as a current problem for the Veteran and showed that he took prescription medication for management of the pulmonary embolism.  See also Dorland's Illustrated Medical Dictionary 1907 (30th ed. 2003) (defining thrombosis as the formation, development, or presence of a thrombus and defining thrombus as a stationary blood clot along the wall of a blood vessel; and noting that a thrombus is to be compared to an embolus).  The Veteran's private medical provider has noted that the Veteran's DVT has since resulted in persistent edema, stasis pigmentation, and ulceration of the right leg.  See, e.g., March 2014 statement.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current residuals of DVT.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of vascular injury or disease during service or chronic symptoms of DVT during service.  The service treatment records, which are complete, are absent of any complaint of, report of, diagnosis of, or treatment for DVT, and the vascular system, heart, lower extremities, and feet were clinically evaluated as normal at the May 1968 service separation.  Because the Veteran received medical treatment for pain involving the left leg (associated with back pain) during service but no report of symptoms or diagnosis was made involving the right leg; service medical examiners evaluated both lower extremities during service and only noted findings pertaining to the left leg suggestive of lumbar radiculitis; and the vascular system, heart, lower extremities, and feet were all clinically evaluated at service separation and found to be normal, the Board finds that DVT, including symptoms related thereto, is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no vascular injury or disease or chronic symptoms of DVT during service, weighs against a finding that DVT was incurred during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The weight of the evidence is against finding that symptoms of DVT were continuously manifested since service separation, including to a compensable degree within one year of service separation, or that DVT is otherwise causally or etiologically related to service.  The earliest evidence of DVT is dated in 2007, approximately 39 years after service separation.  See Mercy Medical Center treatment records received in November 2007 (documenting the course of treatment for DVT and pulmonary embolism (PE) in August 2007).  When seeking medical treatment for chest pain in August 2007, the Veteran reported that symptoms of right leg pain began approximately one week before, denied a family history of DVT, and did not report having such a history himself.  He was then assessed as having suffered a pulmonary embolism.  Because the August 2007 statement was made for treatment purposes, it is particularly trustworthy because the Veteran has an incentive to report accurately the onset of symptoms in order to receive proper care; therefore, the statement is of significant probative value.  The thirty-nine year period between service and complaint of DVT symptoms is one factor that weighs against a finding of service incurrence.  Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period between separation from active service and medical complaint is one factor to consider as evidence against a claim of service connection).  

There is also no competent evidence of record linking DVT to service, including presumed herbicide exposure.  As noted above, DVT is not on the list of diseases subject to presumptive service connection based on herbicide exposure.    

The weight of the evidence is against finding that DVT, which was initially manifested many years after service, was caused by, or permanently worsened beyond the natural progression (i.e., aggravated) by, the Veteran's painful, residual scar on the left buttock, to include any shifting of weight to the right side.  In this regard, the Veteran has made several statements during the course of the appeal that he does not and cannot sit for prolonged periods, due to his left buttock scar.  At the January 2008 VA Social and Industrial Survey, he reported that he could not sit for long periods of time, hence his repeated actions of getting mad at jobs and quitting.  He also reported that he had purchased a motorcycle the previous year but had only put 200 miles on the bike because he could not sit that long on it.  He reported that he has not been to a movie theater in over 20 years because he could not sit that long and even the move from California to his current state took longer because he needed to stop.

However, these statements are contradicted by other, more credible evidence of record.  Despite the Veteran's insistence during the adjudication of the current claim seeking compensation benefits that he could not sit for very long, the private clinician who prepared the August 17, 2007 History and Physical upon the Veteran's admission to inpatient care included in the assessment and plan that the Veteran was obese with an "admitted" sedentary lifestyle.  Sedentary is defined as requiring or marked by much sitting, or accustomed to sitting or to taking little exercise.  Merriam Webster's II New College Dictionary (3rd ed. 2005).  That the private clinician included in the report that the Veteran "admitted" he had a sedentary lifestyle suggests that the Veteran made a different statement to the private physician in August 2007 than what he repeatedly has made to VA since filing the current disability claim attributing sitting limitations to the service-connected pilonidal cyst residuals.  

Additionally, in a December 2008 statement, the private medical provider noted that the Veteran's work required that he sit for long periods each day working on the computer; thus, the Veteran's private medical provider has reported that the Veteran's job required prolonged sitting.  Because the statements made for treatment purposes are particularly trustworthy because the Veteran has incentive to report accurately his medical history and any risk factors for DVT/PE in order to obtain proper medical care and are more consistent with other evidence of record, these statements are deemed more credible and of greater probative value than the statements made to VA in connection with the disability claim denying prolonged sitting, which are not deemed credible.  See also April 2014 statement from the Veteran (reporting that he told a treating medical provider in August 2007 (i.e., when being treated for the pulmonary embolism) that he sat in front of a computer for 10 hours a day).  

Additionally, after review of the record and interview and examination of the Veteran, the January 2008 VA medical examiner opined that it was less likely than not that DVT was caused by the left buttock cyst residuals (i.e., the residual scar).  In providing rationale for the medical opinion, the January 2008 VA medical examiner reasoned that the risk factor for DVT was prolonged sitting, which was not related to the buttock cyst but due to the requirements of the Veteran's job.  

Another VA physician reviewed the record in December 2008 and similarly opined that the Veteran's recent DVT and pulmonary embolus was not caused by or a result of the service-connected scar disability.  In providing rationale for the medical opinion, the December 2008 VA medical reviewer explained that there were several causes of thromboemboli, and among the most common were prolonged sitting (particularly when in travel), cancer, clotting factor abnormalities, and smoking.  The December 2008 VA medical reviewer indicated that he was not aware of any data reported in the literature regarding a causal relationship between scars and DVTs, and it had been mentioned that the Veteran's main risk factor was a sedentary lifestyle.  See August 2007 private hospitalization record (noting obesity and an admitted sedentary lifestyle).  The December 2008 VA medical reviewer also noted that it was not primarily the Veteran's seating position, but rather the fact that he remained in the position (either due to job requirements or by choice) for such long periods without standing up and walking around that contributed to the DVT/PE.  

After reviewing the record, the July 2014 VA medical reviewer, who has specialized medical training in area of general surgery and vascular surgery, opined that DVT was not aggravated by the residual scar disability from the pilonidal cystectomy.  In providing rationale for the medical opinion, the VA medical reviewer reasoned that the shifting of weight away from the scar due to discomfort during sitting had never been proven to provoke DVT and should not permanently worsen DVT beyond the normal progression.  The July 2014 VA medical reviewer commented that, if there was DVT, a pilonidal cystectomy residual scar disability should not have any bearing on the progression or history of DVT.  The July 2014 VA medical reviewer also agreed with the opinion of the December 2008 VA medical reviewer that DVT was multifactorial and one factor may be prolonged sitting without standing up or walking around; however, the association was weak at best.  

The July 2014 VA medical reviewer further considered the March 2014 private medical opinion discussed below, which read that DVT had resulted in persistent edema, stasis pigmentation, and ulceration in the right leg, can result in such symptomatology in the affected leg due to venous hypertension from failed venous valves, and cannot be attributed reasonably to the residual scar disability from the pilonidal cystectomy.  The July 2014 VA medical reviewer explained that the process of DVT edema, stasis pigmentation, and ulceration can occur to a normal healthy individual as the unfortunate consequence and sequelae of DVT, irrespective of any other medical condition.  The July 2014 VA medical reviewer noted, in summary, that he did not believe that DVT was aggravated by the service-connected scar disability because the progression of DVT was very much dictated by other factors such as compliance with any medical therapies, absence of DVT risk factors, and adequate anticoagulation.  The July 2014 VA medical reviewer then commented that the natural history of DVT can lead to the progression of edema, stasis pigmentation, and ulceration in a healthy patient without any co-morbidities.

The January 2008 VA medical examiner, December 2008 VA medical reviewer, and July 2014 VA medical reviewer had adequate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions, to include explanation of known medical principles regarding the development and progression of DVT.  For these reasons, the Board finds the collective VA medical opinions to be of significant probative value and weigh against finding that the pilonidal cystectomy residuals, including the manner in which the Veteran sat purportedly due to a painful scar on the left buttock, caused or aggravated DVT.  

The Board notes that, in June 2008, a private medical provider for the Veteran opined that the only risk factor for the development of the blood clot was the extensive sitting on the right side and noted that the Veteran had been forced to put most of his weight on the right side due to a painful scar on the left buttock, which was a residual of surgery performed to remove a pilonidal cyst.  The private medical provider also noted that, since blood clots were known to form when blood pools, it was reasonable to assume that the Veteran's clot would not have formed if he did not need to put so much weight on the right leg.  The private medical provider added that, if the Veteran was able to put weight on both legs, blood would have been able to move more freely, and it was most likely that the clot would not have formed; therefore, it could be deduced that the scar disability most likely contributed to the clot formation.  In December 2008 statement, the private medical provider clarified that the Veteran's work required that he sit for long periods a day working on the computer, and that the scar on the buttocks had become increasingly painful, especially when sitting for long periods.  

Considering the language and context of the purported June 2008 private opinion, the Board finds the purported June 2008 private medical opinion is of no probative value.  The private medical provider provided inadequate rationale for concluding that the only risk factor for DVT was the Veteran's manner of sitting.  The treating clinicians in August 2007 reached no such conclusions.  (The August 2007 history and discharge summaries noted extensively the Veteran's history, to include that he smoked at one time, was then obese, and had chosen a sedentary lifestyle.)  Also, the private medical provider's April 2008 evaluation of the Veteran is of record and includes the opinion that the blood clot seven months prior had an "unclear" etiology.  It was not until the Veteran told the private medical provider in July 2008 that he believed that the pain associated with the scar disability forced him to put pressure on the right side and develop a clot that the private medical examiner wrote that he believed it was a definite "possibility" that a clot resulted from pressure on the right side and affirmed that he would compose a letter for VA.  

The very phraseology used by the private medical provider in the June 2008 treatment record indicates that the purported medical opinion provided to VA in connection with the appeal linking DVT to the Veteran's manner of sitting was speculative, that is, it only suggests a possible relationship but not a probable one, so has no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Also, unlike the VA medical reviewers, the private medical provider did not consider other potential risk factors for DVT that may have caused or contributed to DVT, which further supports a finding that the medical opinion was speculative.  For these reasons, the June 2008 opinion has minimal probative value.  

The Board also notes that, in March 2014, the same private medical provider noted that, following the deep vein thrombosis in August 2007, the Veteran underwent an evaluation and the only risk factor found for deep vein thrombosis was the Veteran's extensive sitting on the right side.  The private medical provider then opined that the most likely cause of the blood clot would be the pooling of blood caused by being forced to put most of his weight on the right side due to the painful residual scar on the left buttocks.  The private medical provider opined that the scar disability contributed, albeit indirectly, to the formation of the clot.

The Board also finds the March 2014 private medical opinion to have lesser probative value than the VA medical opinions discussed above.  As before, the private medical provider provided inadequate rationale for the opinion.  Although the private medical provider wrote that the only risk factor for DVT was the Veteran's manner of sitting for prolonged periods, he neither considered nor addressed any other potential risk factors for DVT identified by other medical professionals who have examined the Veteran, to include having to engage in prolonged sitting due to job requirements, a smoking history, obesity, and a sedentary lifestyle.  Consequently, the private medical assessment was based on an incomplete and, therefore, and inaccurate factual history.  See Reonal.  The private medical provider provided inadequate explanation as to why the Veteran's manner of sitting for long periods of time was more likely to cause or contribute to DVT than any other known risk factors associated with the development or progression of DVT, thereby rendering the March 2014 purported medical opinion to be speculative and of no probative value.  The underlying basis for the private medical provider's conclusion that there is a causal or aggravation relationship between DVT and the scar disability, as demonstrated by the phraseology used in the June 2008 treatment record discussed above, is speculative.  For these reasons, the Board finds that the March 2014 private medical opinion is also of no probative value.      

In a March 2014 letter, the Veteran's son opined that the service-connected painful pilonidal cyst scar caused DVT; however, because the purported opinion is not competent, it is of no probative value.  The Veteran's son reported that he had a Ph.D. in rehabilitation and was a qualified expert in disability who had performed thousands of evaluations to determine limitations caused by disability.  Rehabilitation is defined as the restoration of the ill or injured patient to optimal functional level in the home and community in relation to physical, psychosocial, vocational, and recreational activity.  Dorland's Illustrated Medical Dictionary 1610 (30th ed. 2003).  Thus, the Veteran's son is competent to report his lay observations of certain symptoms he observed, and, by training and experience, to provide an opinion on the functional limitations resulting from any given disability or disabilities and the extent to which restoration to optimal functional level is likely.  Such an opinion would be within the scope of the son's education and expertise in rehabilitation; however, he lacks the medical knowledge, training, or experience to provide a competent opinion on whether the service-connected painful, residual scar on the left buttock, to include the shifting of weight to the right side resulting therefrom, caused or permanently worsened DVT beyond the natural progression.  The etiology and causation of DVT, to include residuals related thereto, primarily involve making assessments based on medical knowledge and clinical testing results so are outside the scope of expertise and training in rehabilitation; therefore, the purported opinion from the Veteran's son that DVT was caused or aggravated by the service-connected painful left buttock scar is not competent and, therefore, of no probative value.  

To the extent that the Veteran's son relied upon the medical opinion of the private medical opinion that the DVT was caused by shifting the weight to the right side due to painful scars on the left buttock, the son's purported private medical opinion is of minimal probative value and is outweighed by the VA medical opinions, for reasons discussed above.  In this regard, the Board notes that the Veteran's son wrote that the VA medical opinion only considered whether scars caused DVT, and did not consider the entirety of the claim and assertion by the Veteran (i.e., the shifting of weight due to the scar disability caused DVT); however, the son's characterization of the scope of the VA medical opinion is not accurate.  Rather, as explained above, the December 2008 and July 2014 VA medical reviewers specifically considered whether the Veteran's seating position (i.e., that the shifting of weight from the left side to the right due to pain from the scar disability) caused or aggravated DVT and provided adequate rationale for the negative medical opinions addressing the question.  The collective VA medical opinions adequately address the contentions made by the Veteran and the accurate facts presented in this case.  

Although the Veteran, as a lay person, is competent to report any symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose DVT because a diagnosis of DVT involves system processes requires medical expertise and falls outside the realm of common knowledge of a lay person.  As previously stated, opinions on the etiology and causation of DVT, to include residuals related thereto, involve making findings based on medical knowledge and clinical testing results.  The vascular system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The weight of the evidence shows that symptoms of DVT were not manifested until many years after service separation, and were neither caused nor aggravated by the service-connected pilonidal cyst residuals (i.e., the painful left buttock scar).  Consequently, the Veteran's purported opinion attributing the current DVT to service or the service-connected scar disability is of no probative value and is outweighed by other, more credible lay and medical evidence of record, as discussed above.

Thus, the weight of the evidence demonstrates no vascular injury, vascular disease, or chronic DVT symptoms during service; no symptoms of DVT manifested until many years after service; no relationship between DVT and service; and no relationship between DVT and the service-connected scar disability on either a 
causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for DVT must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of DVT and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


